Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Drawings
The drawings were received on XXX.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/22/21, 11/10/20, 6/15/20 has been considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.

Claims 1-11 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … wherein, based on the downlink data is broadcasted, a bundling size for the downlink shared channel is based on a pre-defined value, wherein, based on the downlink data is not broadcasted, the bundling size is based on a specific number of physical resource blocks or a size of a frequency resource region allocated to the user equipment, and wherein a value representing the specific number of physical resource blocks is included in a bundling size set pre-configured for the downlink shared channel.…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is Liu et al (Pub No: 2011/0170498). Liu teaches a method for transmitting downlink data in a wireless communication system by a base station, the method comprising: transmitting, to a user equipment, downlink control information, and transmitting, to the user equipment, downlink data through downlink shared channel based on the downlink control information (Liu, [0104] Fig 8) . Liu does not teach wherein, based on the downlink data is broadcasted, a bundling size for the downlink shared channel is based on a pre-defined value, wherein, based on the downlink data is not broadcasted, the bundling size is based on a specific number of physical resource blocks or a size of a frequency resource region allocated to the user equipment, and wherein a value representing the specific number of physical resource blocks is included in a bundling size set pre-configured for the downlink shared channel.

The second closest prior art of record is Davydov et al (Pub No: 2016/0227520). Davydov teaches a method for PRB budling when DCI formats are used in a PDSCH transmission. Davydov further teaches using a larger PRG size for some DCI formats.  Davydov does not teach wherein, based on the downlink data is broadcasted, a bundling size for the downlink shared channel is based on a pre-defined value, wherein, based on the downlink data is not broadcasted, the bundling size is based on a specific number of physical resource blocks or a size of a frequency resource region allocated to the user equipment, and wherein a value representing the specific number of physical resource blocks is included in a bundling size set pre-configured for the downlink shared channel.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manolakos et al (Pub No: 2019/0261325) ([0061])



Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469